                   Case 19-12220-KBO                  Doc 78          Filed 11/12/19         Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                                                ) Chapter 11
                                                                       )
                      1
 YUETING JIA,                                                          ) Case No.: 19-12220 (KBO)
                                                                       )
                                          Debtor.                      ) Docket No. 73
                                                                       )

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On November 7, 2019, I caused to be served the “Chapter 11 Status Report and Notice of
   Termination of Plan Voting Deadline,” dated November 6, 2019, [Docket No. 73], by
   causing true and correct copies to be:

     a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
        to those parties listed on the annexed Exhibit A, and

     b. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                        /s/ Wing Chan
                                                                                        Wing Chan
 Sworn to before me this
 7th day of November, 2019
 /s/ John Chau
 Notary Public, State of New York
 No. 01CH6353383
 Qualified in Queens County
 Commission Expires January 23, 2021



1 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91 Marguerite
Drive, Rancho Palos Verdes, CA 90275.



                                                                -1-
Case 19-12220-KBO   Doc 78   Filed 11/12/19   Page 2 of 5




                    EXHIBIT A
                                                   Yueting Jia
                           Case 19-12220-KBO     Doc 78 List
                                                  Service Filed 11/12/19      Page 3 of 5
Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCEY P.O. BOX 7346 PHILADELPHIA PA 19101
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
SECURITIES AND EXCHANGE COMMISSION    NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                      SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMMISSION   100 F STREET, NE WASHINGTON DC 20549
U.S. ATTORNEY GENERAL                 ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801




                               Total Creditor count 5




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 19-12220-KBO   Doc 78   Filed 11/12/19   Page 4 of 5




                    EXHIBIT B
            Case 19-12220-KBO      Doc 78     Filed 11/12/19    Page 5 of 5
                                   YUETING JIA
                        Electronic Mail – Master Service List
abehlmann@lowenstein.com
astulman@potteranderson.com
com;kgood@potteranderson.com
csamis@potteranderson.com
david.l.buchbinder@usdoj.gov
dosdoc_web@state.de.us
glorioso.alessandra@dorsey.com
jmerkin@lowenstein.com
john.moe@dentons.com
john.zhang@dentons.com
jprol@lowenstein.com
liu.ray@dorsey.com
liu@teamrosner.com
rosner@teamrosner.com
rosner@teamrosner.com
schnabel.eric@dorsey.com
statetreasurer@state.de.us
sunwenjie@grandall.com.cn
vroldan@ballonstoll.com




                                        -1-
